 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELLA MARIE BROWN,                                           Case No.: 18cv2705-CAB-JLB
12                                              Plaintiff,
                                                                 ORDER GRANTING MOTION TO
13   v.                                                          DISMISS [Doc. No. 2]
14   INTERNATIONAL ASSOCIATION OF
     MACHINISTS,
15
                                             Defendant.
16
17
               On October 26, 2018, Plaintiff Ella Marie Brown (“Plaintiff”) filed a First
18
     Amended Claim (“FAC”) in the San Diego Small Claims Court, Case No. 37-2018-
19
     00009759-SC-SC-CTL. [Doc. No. 1-1.]1 On November 30, 2018, Defendant
20
     International Association of Machinists (“Defendant”) removed the FAC to this court on
21
     the grounds that it is preempted by the Railway Labor Act (“RLA”), 45 U.S.C. §151.
22
     [Doc. No. 1 at 2.] On December 6, 2018, Defendant filed a motion to dismiss. [Doc. No.
23
     2.] On December 28, 2018, Plaintiff filed a response to the motion to dismiss. [Doc. No.
24
     6.] On January 3, 2019, Defendant filed a reply. [Doc. No. 7.] For the reasons set forth
25
     below, the motion to dismiss is GRANTED.
26
27
28   1
         It appears this action was initially begun on February 27, 2018. [Doc. No. 6 at 43.]

                                                             1
                                                                                                18cv2705-CAB-JLB
 1                                ALLEGATIONS OF COMPLAINT
 2         Plaintiff is employed by United Airlines and is a member of Defendant union.
 3   Plaintiff alleges that Defendant owes her money “[b]ecause I have paid union dues and
 4   not once have I ever received from the Union When My Job was in jeopardy of lost.”
 5   [sic] [Doc. No. 1-1 at 2, ¶3(a).] Plaintiff seeks damages in the form of the union dues
 6   she has paid since June of 2005. [Doc. No. 1-1 at 2, ¶¶3(b), 3(c).]
 7                                           DISCUSSION
 8      A. Legal Standard.
 9         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
10   defense that the complaint “fail[s] to state a claim upon which relief can be granted”—
11   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
12   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
13   Procedure 8(a)(2), which requires a “short and plain statement of the claim showing that
14   the pleader is entitled to relief.” Although Rule 8 “does not require ‘detailed factual
15   allegations,’ . . . it [does] demand . . . more than an unadorned, the defendant-unlawfully-
16   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
17   Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
18         “To survive a motion to dismiss, a complaint must contain sufficient factual
19   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
20   (quoting Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially
21   plausible when the collective facts pled “allow . . . the court to draw the reasonable
22   inference that the defendant is liable for the misconduct alleged.” Id. There must be
23   “more than a sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely
24   consistent with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id.
25   (quoting Twombly, 550 U.S. at 557). The Court need not accept as true “legal
26   conclusions” contained in the complaint, id., or other “allegations that are merely
27   conclusory, unwarranted deductions of fact, or unreasonable inferences,” Daniels-Hall v.
28   Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).

                                                     2
                                                                                      18cv2705-CAB-JLB
 1      B. Analysis.
 2           Defendant moves to dismiss the FAC on the following grounds: (1) under the
 3   RLA, the claim is barred by the six-month statute of limitations; (2) Plaintiff fails to state
 4   a claim for breach of a collective bargaining agreement; (3) Plaintiff fails to allege a
 5   breach of the duty of fair representation; (4) Plaintiff has not alleged that she attempted to
 6   exhaust any grievance procedure; (5) the remedy Plaintiff seeks (reimbursement of union
 7   dues) is not a remedy which is authorized in duty of fair representation cases; and (6)
 8   Plaintiff fails to state a claim regarding the obligation to pay dues because the RLA
 9   specifically authorizes a union security arrangement which requires that employees pay
10   dues.
11           In her opposition, Plaintiff first asks that the matter be remanded to Small Claims
12   Court. [Doc. No. 6 at 1, 2.] However, this matter was properly removed to this Court
13   because it alleges a breach of the duty of fair representation by the Defendant union,
14   which is governed by the RLA. See Smith v. United Airlines, 773 Fed. Appx. 720 (9th
15   Cir. 2016) (same employer and same union). Pratt v. United Airlines, 468 F.supp. 508
16   (N.D. Cal. 1978)(same employer and same union).
17           Second, Plaintiff submits documents regarding a settlement offer made by
18   Plaintiff, as well as her attempts to find counsel. [Doc. No. 6 at 7 – 18.] Such documents
19   are irrelevant to a motion to dismiss.
20           Plaintiff also submits documents showing that she seeks reimbursement of dues
21   paid from 2005 to the present. [Doc. No. 6 at 26-27.] However, Plaintiff does not allege
22   any specifics as to how Defendant breached the duty of fair representation or whether she
23   exhausted administrative remedies. Vaca v. Sipes, 386 U.S. 171 (1967). Moreover,
24   Plaintiff does not provide any authority for the proposition that she may seek
25   reimbursement of dues as a remedy.
26           Next, Plaintiff submits documents regarding grievances filed in the last year.
27   [Doc. No. 6 at 25-36.] However, this complaint was initially filed on February 27, 2018.
28   [Doc. No. 6 at 43.] Therefore, any subsequent claims are not part of this complaint. In

                                                   3
                                                                                    18cv2705-CAB-JLB
 1   addition, Plaintiff has submitted documents regarding a complaint she made to a United
 2   Airlines official. [Doc. No. 6 at 33.] This matter does not appear to be encompassed in
 3   the Small Claims complaint.
 4         Finally, most of Plaintiff’s discussions focus on a 2013 grievance. [Doc. No. 6 at
 5   22-25.] However, any claims she may have regarding the handling of such grievance are
 6   long barred by the 6-month statute of limitations. See Del Costello v. International
 7   Brothers of Teamsters, 462 U.S. 151 (1983); International Association of Machinists v.
 8   Aloha Airlines, 781 F.2d 1400 (9th Cir. 1986).
 9                                        CONCLUSION
10         For the reasons set forth above, the motion to dismiss the complaint is GRANTED
11   WITH LEAVE TO AMEND. Plaintiff may file a Second Amended Complaint
12   (“SAC”) which addresses the deficiencies noted in this order by February 25, 2019. If
13   the SAC is not filed by February 25, 2019, the Clerk of the Court shall CLOSE the case
14   without further court order.
15         IT IS SO ORDERED.
16
17   Dated: January 25, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                18cv2705-CAB-JLB
